Appeal by plaintiff from a judgment of the Supreme Court, entered in Sullivan county upon a decision rendered by the court after a trial without a jury, which said judgment declared null and void for" usury the bond and mortgage for which this action for foreclosure was brought. The mortgage sought to be foreclosed was for $8,500. Defendant claims that it is usurious; that it was made up of-the amounts of two former mortgages which were merged and canceled upon the giving of the one in question, and that the consideration for this mortgage was the amount due on the said two prior mortgages plus an additional amount loaned by plaintiff to the defendant at the time of the making of the present mortgage. Defendant says that at the time of making each loan usury was exacted; that the prior mortgages and the present mortgage are usurious, and that an agreement between the parties for the extension of the time of payment of the present mortgage was also usurious; that in each instance the plaintiff exacted a bonus of twenty per cent. Plaintiff claims that the findings of the court below as to usury are against the weight of evidence and unsupported by the evidence. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.